DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 9, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence (US 2016/0162944 A1) and further in view of Shuhy et al. (US 2008/0281704 A1).
Claim 1:
Lawrence teaches receive a video from a third party system, the video having an advertisement with one or more actions (see [0029]-[0034]); store at least one question related to the one or more actions of the advertisement and at least one correct answer to the question and at least one incorrect answer to the question; 
Sending a communication including the question and the video link, and displaying the question and the video link; subsequently sending and displaying the question and one correct answer and at least one incorrect answer on the donor system; receiving an answer to the question; ([0034]-[0036], [0048]). Lawrence teaches when the user (donor) taps on the donate button, advertising content (video) will be played and after viewing the video, the user is requested to answer a short quiz such as a multiple-choice questions (question, correct and incorrect answer), the user then provides the answer. If a correct answer is provided the donation is made to the selected charity. 
Lawrence teaches sending a first communication including a video link and a question and causing the user device to display the question (once the user select a charity to receive donation, the user may click on Donate button, the user is presented with an advertising content retrieved from a media server and after the user views the video the user is required to answer a short quiz)(see [0048]). Lawrence also teaches the video and the question and possible answers being displayed on the same page and an indication that the video could be played while the questions are displayed (see fig. 8b).
Lawrence failed to teach causing to display a question and then to initially display the video such that the question is displayed prior to enabling the donor to view the video, and to not display the at least one correct answer to the question or the at least one incorrect answer to the question on the output device. Lawrence teaches that after the user watched the advertising content the system transmits a quiz (preferably multiple choice questions) (see [0034], however failed to teach presenting a question (with no answer) to be displayed before enabling the user to view the video. Shuhy teaches presenting question, without an answer, to user and presenting a question and multiple choice answers to the user after watching a video (see [0047], [0050]-[0052]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the question in Shuhy, in Lawrence’s donation system to allow the user to make a decision to view the video based on the question. The question would help a viewer to pay attention to the video to be able to find the correct answer to the provided question. 
Claims 3-5:
    	Lawrence teaches transmitting a billing report to an agency system; teaches determining an amount of funds to be distributed to an agency system based on points with the user account and transmitting the funds to the agency system; wherein the agency system is a non-profit organization (see [0029], [0035]-[0037]).
Claim 6:    
Lawrence teaches receiving an identifier from the donor system, the identifier associated with the non-profit organization (see [0032]-[0035]).
Claim 9:
Lawrence teaches wherein determining the amount of funds and transmission of funds to the non-profit organization is automatic and without human intervention (see [0036]-[0037], [0050]).
Claims 18, 20:
Lawrence teaches at least one response from the donor system (see[0025], [0034], [0035]; and at least one database storing at least one question and at least one answer related to a video presented to the donor system (see [0033]-[0035], [0048]; and wherein the fundraising software platform executed by the processor determines an allocation of points based on the response in comparison to the at least one answer and distributes funds to the agency system based on the allocation of points (see [0034], [0037], [0044], [0052], [0055]). Lawrence teaches sending a first communication including a video link and a question and causing the user device to display the question (once the user select a charity to receive donation, the user may click on Donate button, the user is presented with an advertising content retrieved from a media server and after the user views the video the user is required to answer a short quiz)(see [0048]). Lawrence also teaches the video and the question and possible answers being displayed on the same page and an indication that the video could be played while the questions are displayed (see fig. 8b).
Lawrence failed to teach causing to display a question and then to initially display the video such that the question is displayed prior to enabling the donor to view the video, and to not display the at least one correct answer to the question or the at least one incorrect answer to the question on the output device. Lawrence teaches that after the user watched the advertising content the system transmits a quiz (preferably multiple choice questions) (see [0034], however failed to teach presenting a question (with no answer) to be displayed before enabling the user to view the video. Shuhy teaches presenting question, without an answer, to user and presenting a question and multiple choice answers to the user after watching a video (see [0047], [0050]-[0052]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the question in Shuhy, in Lawrence’s donation system to allow the user to make a decision to view the video based on the question. The question would help a viewer to pay attention to the video to be able to find the correct answer to the provided question. 

Claims 7, 8, are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence in view of Shuhy and further in view of Official Notice.
Claims 7, 8:
    Lawrence does not teach wherein the identifier is an alphanumeric code; wherein the identifier is provided on a charity token. Official Notice is taken that it is old and well known in the art of charitable organization to be assigned an alphanumeric code and to be identified by the code. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the  effective filing date of the claimed invention include . 

    Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence (US 2016/0162944 A1) and further in view of Yamada Minako (JP2007/226543 A).

Claim 10:    
Lawrence teaches receive at least one communication from a donor system, the communication including an identifier of an agency system (user selecting one of the organization (charity) of interest to donate e.g. selecting by category and selecting one of the charities listed in fig. 5m) (see fig. 5m, 8a, 8b, [0045]-[0048]; 
associate the identifier with a user account (donor) (user selecting one of the organization of interest to donate to, and once the user logs and selects an organization, the charity is associated with the user account (if the user has an account and wishes to login via the login screen or the user signs in and register with the system …, user browse/search for charities and tapping on a charity entry will display the charity to the user); the user based on the login or registration, once selects a charity the user account is associated with the selected charity) (see [0031]-[0035], [0044]-[0048]). 
provide at least one activity to the donor system, activity being a defined interaction (see [0022]-[0026]); 
Lawrence teaches allocating credit after receiving a correct answer from the user, … the system may assign a donation value (credit) to the user and add the donation (credit value) to a donation total that has been previously amassed by the user and determining funds to be distributed to the agency system (see [0034]-[0036]). Lawrence failed to explicitly teach allocating at least one point.
Minako teaches earing points for viewing advertisement and the system allocating funds to charity based on the earned points (see abstract, fig. 7, 8). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to incorporate the points in Minako, in Lawrence’s donation system, in order to provide the user with options on how to redeem the points or credits.   
Claim 11:
Lawrence teaches providing a second activity to the donor system, wherein completion of the second activity increases the allocation of points of the first activity (see [0026], [0035]).
Claim 12:
Lawrence teaches obtaining the at least one activity from a third party video sharing system (advertiser system) (see [0017]).
Claims 13, 14:
    Lawrence obtaining the at least one activity from an activity system; further comprising obtaining funds from the at least one activity system for transmission to the agency system (see [0023], [0036]).
Claim 15:
Lawrence/Minako teaches generating a billing report including amount of funds transfer and transmitting the billing report to an activity system (see 6f and Minako fig. 3).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence in view of Minako and further in view Csinger et al. (US 2011/0270751 A1). 
Claims 16 and 17:
Lawrence failed to teach wherein the identifier is a QR code obtained by the donor system on a charity token. Csinger taches an action of scanning a token (QR) takes the user to a URL where the user is presented with opportunity to make a donation to the specified non-profit entity (see fig. 12, [0127]). It would have been obvious to one of ordinary skill in the art at the time of the invention was filled to incorporate Csinger’s QR code, in Lawrence’s donation system in order to provide more information that can be encoded in the code. 

Response to Arguments
Applicant's arguments filed 4/21/22  have been fully considered but they are not persuasive. 
Regarding Applicant’s argument that Lawrence does not teach receiving a video link to a video, and Shuhy does not teach displaying a video after presenting the question to the participant (subsequently direct the donor system to initially display the video via the video link such that the question is displayed prior to the system enabling the donor to view the video). According to the specification, the fundraising platform includes the intermediary system 12. According to the specification, the intermediary system 12, may be configured to provide the donor system (user) one or more activities to earn monetary donations (e.g., watching advertising videos), for example from a third party system (e.g., YouTube) or the activity system (e.g., advertiser). Further the specification discloses, a third party system 15 (e.g., YouTube) may provide one or more activities (video) directly to the donor system. The specification also disclose that the user may be presented with a query regarding the advertisement,… the user prior to viewing the video is presented with question (a video prior to viewing to the video), …each time the video is shown to the user, at least one question is asked. 
The specification does not disclose sending a question and a link where the question is displayed first and subsequently direct the donor system to display the video via the video link.
Examiner notes that only in the “Abstract” of the specification is mention the receiving of a video link to a video, from a third party. Applicant’s specification (see fig. 7, 8) discloses the user provided with a display (similar to the display in Lawrence’s) to select  a “Play Now” link (button 70); and by clicking on the link 70, the user (donor) is connected to one or more activities (see [0079]-[0081]). 
Thus, in light of Applicant’s specification, it is understood that the user may be provided with one or more activities (advertisement video) to be viewed and presenting a query regarding the advertisement (fig. 8). In light of the specification, Lawrence also teaches a system including a user and an advertiser (third party), the system retrieving advertising content from a video server (see [0033]) and showing the advertising content to the user (sending to the donor system) (after the user is logged in, makes a selection (Interest options), and taps on the donate button, advertising content, preferably in the form of a video commercial will be played on the user’s device (see fig. 5).  Shuhy teaches system/method for conducting question-based advertising and providing a question where the question may present no answer points, no answer, or may answer question; the question may present a participant with an option of visiting a question sponsor's web site or viewing other information provided by a sponsor. A question may be tied into a broader system or game where other questions are available for a participant to answer or a question may be a lone entity (see [0029] and [0047]). So it would have been obvious to one of ordinary skill in the art to provide a question before presenting the advertisement in order to make sure the participant pay attention to the advertisement. 
Applicant also argues that Lawrence does not teach allocating at least one point to the user account (as in claim 1). 
Applicant’s specification disclose, upon completing a particular activity, the user may be allocated a certain amount of points with each point representing a monetary value capable of being donated to one or more agencies (see [0069], [0078], [0085]). The specification also disclose earning monetary funds by the user completing the activity. Therefore, the specification does not disclose the difference between “points” and “monetary value”. 
Regarding claims 16 and 17, (i.e., a charity token), the specification disclose that each agency may be assigned an identifier and each identifier may be individualized to each agency and may include but not limited to an alphanumeric string, symbolic string, bar code, image, QR code and the like; the non-profit organization may provide the donors and/or prospective donors a charity token having an alphanumeric string associated therewith (as in Fig. 5) and the user may enter the alphanumeric string on the charity token on the donor system in field 52 and the user may be associated with the non-profit organization. As understood, based on the specification, the system provides a field for the user to enter identifier in form of an alphanumeric string, QR code or the likes. 
Claim 7 and 8 which depends on claim 6 (which recites receiving an identifier from the system associated with the non-profit organization) recite wherein the identifier is alphanumeric code, wherein the identifier is provided on a charity token (field) and claims 16 and 17 which depends on claim 10 recite wherein the identifier is QR code provided on charity token. As indicated above, Lawrence teaches the user is promoted to select the charity they wish to donate by reviewing a list of charities, browsed by category or through a search engine. Lawrence does not explicitly teach the identifier as alphanumeric code or entered on a charity token (a field to enter the code). Examiner took Official Notice for the teaching of entering an alphanumeric code and on an input field for entering the identifier code. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEHDEGA RETTA/Primary Examiner, Art Unit 3688